Citation Nr: 1628332	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-12 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits was validly created in the amount of $11,864.20.

2.  Entitlement to waiver of an overpayment of nonservice-connected pension benefits in the amount of $11,864.20.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from September 1966 to April 1988.  The Veteran's service from September 1966 to May 9, 1982 was under honorable conditions; his service from May 10, 1982 to April 19, 1988, was under dishonorable conditions.  Thus, VA benefits may not be awarded based on the Veteran's period of active service from May 10, 1982 to April 19, 1988, and that period of active duty service will not be discussed further.  See 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.203 (2015).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for February 2016.  The Veteran failed to appear for the scheduled hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2013, the Veteran filed a timely notice of disagreement (NOD) with a November 2012 letter finding that an $11,864.20 overpayment had been created from the recalculation of his pension benefits, based on new information regarding the amount of monthly Social Security Benefits received by the Veteran and his dependents in 2010 and 2011.



The Board notes that the claims file does not contain a VA audit detailing how the overpayment amount of $11,864.20 was calculated.  The Board has reviewed the evidence of record, including notice letters sent to the Veteran explaining the levels of income the AOJ evaluated in the course of reaching its decision.  However, the Board is unable to glean the AOJ's methodology in calculating the overpayment of $11,864.20.  As the Veteran has challenged the validity and calculation of the debt, the AOJ should prepare an audit detailing how the overpayment amount was calculated and provide the Veteran a written copy.

Further, the record indicates that within 180 days of the decision regarding the establishment of an overpayment, the Veteran expressed disagreement with the overpayment and requested a waiver.  See December 14, 2012 Request for Waiver.  A September 4, 2013 decision denied the Veteran's request for a waiver, and the Veteran submitted a timely NOD which was received on September 25, 2013.  

To date, no Statement of the Case has been issued on the matter of the Veteran's request for a waiver of repayment of the overpayment.  To cure this defect, the AOJ should address this matter in an SOC.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ should return the claims file to the Board with respect to the waiver of recovery of the debt only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  With the assistance of the Committee on Waivers and Compromises (Committee) issue a SOC to the Veteran which addresses the issue of entitlement to waiver of an overpayment of nonservice-connected pension benefits in the amount of $11,864.20.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of that issue following the issuance of the SOC unless he perfects his appeal.

2.  Prepare an audit of the Veteran's VA nonservice-connected pension benefits, to include an explanation of the creation of the debt referencing the timing of reduction of such benefits, the reasons supporting the reduction, and the total calculated amount of the debt.  A monthly tabulation showing the amount paid versus the amount warranted based upon the Veteran's actual and imputed income would be helpful, including those actual and imputed amounts that were attributed to the Veteran during such months.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran.

3.  Readjudicate the issue of the validity of the overpayment amount of $11,864.20.

4.  If the claim remains denied issue a Supplemental Statement of the Case, in accordance with 38 C.F.R. § 19.29 (2015), to include a summary of the pertinent laws and regulations, and a discussion of whether the debt was validly created and properly calculated.  Afford the Veteran an adequate opportunity to respond, and then return the matter to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

